           CASE 0:20-cv-02130-MJD-BRT Doc. 5 Filed 12/11/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Stewart Levine,

      Plaintiff,
vs.                                               ORDER
                                                  Civ. No. 20-2130 (MJD/BRT)
Abe Ross Levine and Social,
Security Administration,

                    Defendants.



      Plaintiff, pro se.



      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Becky R. Thorson dated November 12, 2020.

(Doc. No. 4). No objections have been filed within the time allowed.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, and in

consideration of the applicable law, the Court will adopt the Report and

Recommendation in its entirety.

      IT IS ORDERED:

      1.      The Report and Recommendation dated November 12, 2020 (Doc. No.

4) is ADOPTED;

                                        1
          CASE 0:20-cv-02130-MJD-BRT Doc. 5 Filed 12/11/20 Page 2 of 2




     2.      Plaintiff Stewart Levine’s Complaint (Doc. No. 1) is DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction;

     3.      Plaintiff Stewart Levine’s Application to Proceed in District Court

Without Prepaying Fees or Costs (Doc. No. 2) is DENIED as moot; and

     4.      Plaintiff Stewart Levine’s filing seeking an “expedited hearing” (Doc.

No. 3) is DENIED as moot.

     LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: December 11, 2020                     s/ Michael J. Davis
                                             Michael J. Davis
                                             United States District Court




                                         2
